Case 4:09-cr-00047-ALM-KPJ Document 56 Filed 08/23/21 Page 1 of 8 PageID #: 666




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §   Case Number: 4:09-CR-00047
v.                                               §   Judge Mazzant
                                                 §
ANDREW ROBERT COATS (1)                          §

                            MEMORANDUM OPINION & ORDER

        Pending before the Court is Defendant’s Motion for Reduced Sentence (Dkt. #54). The

 Court, having considered the Motion, Probation’s recommendation, the record, and the

 applicable law, finds that the motion must be DENIED without prejudice.

                                           I. BACKGROUND

        On January 15, 2010, Defendant Andrew Robert Coats (“Coats”) pleaded guilty to two

 counts of mail fraud, in violation of 18 U.S.C. § 1341. Coats engaged in a fraudulent business

 scheme, whereby he posed as an attorney and promised families of inmates he could help the

 inmates receive parole. The Court sentenced Coats to 150 months’ imprisonment. Coats is

 presently on probation as part of the Federal Location Monitoring (“FLM”) program. Coats

 presently resides in Grand Prairie, Texas at RRM Dallas. The BOP projects he will be released

 from probation on January 15, 2023. See https://www.bop.gov/inmateloc/ (Register Number:

 01579-078).

        On February 12, 2020, Coats was placed on probation pursuant to the First Step Act (Dkt.

 #54 at p. 1). Coats is seeking a further reduction in his sentence based on his difficulty in finding

 a job with his probation status and health issues (Dkt. #54 at p. 1). Moreover, Coats must use part

 of his social security income as means of paying off his restitution (Dkt. #54 at p. 2). Coats
Case 4:09-cr-00047-ALM-KPJ Document 56 Filed 08/23/21 Page 2 of 8 PageID #: 667




 contends the removal of his probation status will help him with job opportunities, thus ultimately

 helping with his expenses.

                                                 II. LEGAL STANDARD

          A judgment of conviction imposing a sentence of imprisonment “constitutes a final

 judgment and may not be modified by a district court except in limited circumstances.” Dillon v.

 United States, 560 U.S. 817, 824 (2010) (quoting 18 U.S.C. § 3582(b)); see also 18 U.S.C.

 § 3582(c). One such circumstance arises from 18 U.S.C. § 3582(c)(1)(A), the statute authorizing

 compassionate release. Under § 3582(c)(1)(A), a district court may grant a sentence reduction if

 it finds: (1) a defendant “fully exhausted all administrative rights[;]” (2) “extraordinary and

 compelling reasons warrant such a reduction[;]” (3) “such a reduction is consistent with applicable

 policy statements issued by the Sentencing Commission[;]” and (4) such a reduction is appropriate

 “after considering the factors set forth in § 3553(a) to the extent that they are applicable.” 18 U.S.C.

 § 3582(c)(1)(A).

          The First Step Act of 2018 made the first major changes to compassionate release since its

 authorization in 1984. Pub. L. 115-391, 132 Stat. 5194. Procedurally, the First Step Act removed

 the Director of the BOP as the sole arbiter of compassionate release. Instead, the law enabled a

 defendant to move for compassionate release directly in district court after exhausting their

 administrative rights. 18 U.S.C. § 3582(c)(1)(A). Prior to this change, the BOP retained sole

 gatekeeping authority over compassionate release petitions. United States v. Brooker, 976 F.3d

 228, 232 (2d Cir. 2020). This resulted in underuse and mismanagement. Id. 1 Through the First


 1
   In 2013, a report from the Office of the Inspector General revealed that the BOP granted compassionate release to
 only an average of 24 incarcerated people per year. See U.S. Dep't of Just. Office of the Inspector General, The Federal
 Bureau of Prisons’ Compassionate Release Program 1 (2013), https://www.oversight.gov/sites/default/files/oig-
 reports/e1306.pdf (last visited April 14, 2020). And of the 208 people whose release requests were approved by both
 a warden and a BOP Regional Director, 13% died awaiting a final decision by the BOP Director. Id.; see also
 Extraordinary and Compelling: A Re-Examination of the Justifications for Compassionate Release, 68 MD. L. REV.
 850, 868 (2009) (noting that, in the 1990s, 0.01 percent of inmates annually were granted compassionate release).

                                                           -2-
Case 4:09-cr-00047-ALM-KPJ Document 56 Filed 08/23/21 Page 3 of 8 PageID #: 668




 Step Act, Congress sought to mitigate this by “increasing the use and transparency of

 compassionate release” Pub. L. 115-391, 132 Stat. 5194, 5239 (capitalization omitted).

          Substantively, the First Step Act also modified the “extraordinary and compelling reasons”

 determination. Congress never defined what constitutes “extraordinary and compelling,” but

 rather delegated this determination to the Sentencing Commission.2                                By the text of

 § 3582(c)(1)(A), any sentence reduction must be “consistent with applicable policy statements

 issued by the Sentencing Commission.” However, since passage of the First Step Act, the

 Sentencing Commission has not updated its guidelines on compassionate release.3 This has

 created significant disagreement across the country whether the pre-First Step Act policy statement

 is still “applicable,” and thus binding on district courts.

          The Fifth Circuit recently joined the Second, Fourth, Sixth, Seventh, and Tenth Circuits in

 concluding that § 1B1.13 is no longer binding on a district court. See United States v. Shkambi,

 993 F.3d 388, 393 (5th Cir. 2021) (“The district court on remand is bound only by

 § 3582(c)(1)(A)(i) and, as always, the sentencing factors in § 3553(a). In reaching this conclusion,

 we align with every circuit court to have addressed the issue.”). Under this new framework,

 § 1B1.13 still binds district courts on motions made by the BOP, but, for motions made directly

 by an inmate, district courts are free to consider any relevant fact in determining if “extraordinary

 and compelling reasons” exist. See Brooker, 976 F.3d at 235–36 (because the First Step Act allows

 both inmates and the BOP to file compassionate-release motions under § 3582(c)(1)(A), § 1B1.13

 now applies only when such motions are made by the BOP and is inapplicable when a


 2
   In 28 U.S.C. § 994(a)(2), Congress granted the Commission broad authority to promulgate “general policy statements
 regarding application of the guidelines or any other aspect of sentencing or sentence implementation that in the view
 of the Commission would further the purposes set forth in [18 U.S.C. § 3553(a)(2)].” And in 28 U.S.C. § 994(t),
 “Congress instructed the Commission to ‘describe what should be considered extraordinary and compelling reasons
 for sentence reduction, including the criteria to be applied and a list of specific examples.’” United States v. Garcia,
 655 F.3d 426, 435 (5th Cir. 2011) (quoting 28 U.S.C. § 994(t)).
 3
   The Sentencing Commission currently lacks a quorum to issue new guidelines.

                                                           -3-
Case 4:09-cr-00047-ALM-KPJ Document 56 Filed 08/23/21 Page 4 of 8 PageID #: 669




 compassionate-release motion is made by a defendant); United States v. McCoy, 981 F.3d 271,

 282 (4th Cir. 2020) (“A sentence reduction brought about by motion of a defendant, rather than

 the BOP, is not a reduction ‘under this policy statement.’”); United States v. Gunn, 980 F.3d 1178,

 1180 (7th Cir. 2020) (agreeing with Brooker and holding that there is no “applicable” policy

 statement for § 3582(c)(1)(A) motions after the First Step Act); United States v. Jones, 980 F.3d

 1098, 1109 (6th Cir. 2020) (“Until the Sentencing Commission updates § 1B1.13 to reflect the

 First Step Act, district courts have full discretion in the interim to determine whether an

 ‘extraordinary and compelling’ reason justifies compassionate release”).

        Despite this newfound discretion, district courts are not without guidance in determining

 whether “extraordinary and compelling reasons” exist. First, Congress has explicitly limited that

 “[r]ehabilitation of the defendant alone shall not be considered an extraordinary and compelling

 reason.” 28 U.S.C. § 994(t) (emphasis added). Second, the Sentencing Commission’s policy

 statement and commentary is still persuasive. United States v. Logan, No. 97-CR-0099(3), 2021

 WL 1221481 (D. Minn., Apr. 1, 2021) (finding that § 1B1.13’s definition of “extraordinary and

 compelling” should be afforded “substantial deference . . . as such deference is consistent with the

 intent (even if not mandated by the letter) of § 3582(c)(1)(A)”). Application Note 1 of the policy

 statement provides that “extraordinary and compelling reasons” exist when: (1) a terminal illness

 or other medical condition “substantially diminishes the ability of the defendant to provide self-

 care within the environment of a correctional facility[;]” (2) a defendant, who is at least 65 years

 old, “is experiencing a serious deterioration in physical or mental health because of the aging

 process” and “has served at least 10 years or 75 percent of his or her term of imprisonment[;]” and

 (3) a defendant has minor children without a caregiver or with an incapacitated spouse or partner

 who needs the defendant to be the caregiver. U.S.S.G. § 1B1.13, n.1(A)-(C). Lastly, BOP Program



                                                 -4-
Case 4:09-cr-00047-ALM-KPJ Document 56 Filed 08/23/21 Page 5 of 8 PageID #: 670




 Statement 5050.50 (“PS 5050.50”), amended after passage of the First Step Act, describes the

 factors BOP considers grounds for compassionate release. See PS 5050.50 ¶¶ 3–6. These grounds

 are similar to the reasons identified by the Sentencing Commission, but also include a list of factors

 like rehabilitation and circumstances of the offense. Id. 4

          Building from this guidance, district courts across the country have identified additional

 situations where “extraordinary and compelling reasons” exist. First, while rehabilitation alone is

 not an “extraordinary and compelling” reason for a sentence reduction, it can be a significant factor

 warranting a sentence reduction when an inmate has an otherwise qualifying condition. See United

 States v. Rodriguez, 451 F. Supp. 3d 392, 405 (E.D. Pa. 2020) (noting that the Sentencing

 Commission itself interpreted § 3582(c)(1)(A) as allowing consideration of an inmate’s

 rehabilitation). 5 If an inmate demonstrates a long, comprehensive record of rehabilitation, it goes

 to whether injustice would result if they remain incarcerated. See Brooker, 976 F.3d at 238

 (identifying “the injustice of [a] lengthy sentence” as a factor that may weigh in favor of a sentence

 reduction). Second, courts consider any changes in law and the sentencing guidelines when

 determining if a sentence is extraordinary. For example, courts grant compassionate release at a

 remarkable rate for inmates subject to the now abolished § 924(c) sentence-stacking. See McCoy,

 981 F.3d at 285 (“As the court observed in Bryant, multiple district courts have concluded that the

 severity of a § 924(c) sentence, combined with the enormous disparity between that sentence and

 the sentence a defendant would receive today, can constitute an “extraordinary and compelling”



 4
   PS 5050.50’s nonexclusive factors are: “the defendant’s criminal and personal history, nature of his offense,
 disciplinary infractions, length of sentence and amount of time served, current age and age at the time of offense and
 sentencing, release plans, and ‘[w]hether release would minimize the severity of the offense.’” United States v.
 Saldana, 807 F. App’x 816, 819 (10th Cir. 2020) (quoting PS 5050.50 ¶ 7).
 5
   18 U.S.C. § 3142(g) aids the Court in determining whether a defendant is a danger to the community. Applicable
 factors include: “the nature and circumstances of the offense,” “the person's character, physical and mental condition,
 family ties, employment, . . . criminal history,” and “the nature and seriousness of the danger to any person or the
 community that would be posed by the person's release.” 18 U.S.C. § 3142(g).

                                                          -5-
Case 4:09-cr-00047-ALM-KPJ Document 56 Filed 08/23/21 Page 6 of 8 PageID #: 671




 reason for relief under § 3582(c)(1)(A)”). Though Congress did not retroactively eliminate

 § 924(c) sentence-stacking, courts consider whether the outdated policy warrants relief on a

 case-by-case basis.6

          Even if extraordinary and compelling reasons exist, they must outweigh the 18 U.S.C.

 § 3553(a) factors to warrant sentence reduction. See 18 U.S.C. § 3582(c)(1)(A). These factors are:

          (1) the nature and circumstances of the offense and the history and characteristics
              of the defendant;

          (2) the need for the sentence imposed—

                   (A) to reflect the seriousness of the offense, to promote respect for the law,
                       and to provide just punishment for the offense;

                   (B) to afford adequate deterrence to criminal conduct;

                   (C) to protect the public from further crimes of the defendant; and

                   (D) to provide the defendant with needed educational or vocational training,
                   medical care, or other correctional treatment in the most effective manner;

          (3) the kinds of sentences available;

          (4) the kinds of sentence and sentencing range [provided for in the U.S.S.G.] . . .

          (5) any pertinent [Sentencing Commission] policy statement . . .

          (6) the need to avoid unwarranted sentence disparities among defendants with
              similar records who have been found guilty of similar conduct; and

          (7) the need to provide restitution to any victims of the offense.

 Id. § 3553(a).

                                                     III. DISCUSSION

          Coats seeks compassionate release based on his difficulty in finding a job. Presumably, due



 6
   See Shon Hopwood, Second Looks & Second Chances, 41 CARDOZO L. REV. 83, 123-24 (2019) (arguing Congress
 did not make § 924(c) sentence stacking retroactive because it did not want to make all inmates “categorically” eligible
 for sentencing relief, but Congress meant for relief from draconian sentences to apply “individually”)

                                                           -6-
Case 4:09-cr-00047-ALM-KPJ Document 56 Filed 08/23/21 Page 7 of 8 PageID #: 672




 Coats’ probation status and health issues, such issues arise. Coats is working for Amazon, but a

 required surgery put him on unpaid medical leave (Dkt. #54 at p. 1). Coats further claims he is

 having to utilize a large portion of his social security as means to paying his $900,000 restitution.

 Coats contends these circumstances are extraordinary and compelling, thus warranting a reduced

 sentence.

     Because Coats has not met § 3582(c)(1)(A)’s exhaustion requirement, the Court does not reach

 the merits of his argument.

 A. Coats Has Not Met § 3582(c)(1)(A)’s Exhaustion Requirement.

          The merits of Coats’ compassionate release motion may only be considered if he first meets

 § 3582(c)(1)(A)’s exhaustion requirement.                Courts may not consider a modification to a

 defendant’s sentence under § 3582(c)(1)(A)(i) unless a motion for such a modification is properly

 made by the Director of the BOP or by a defendant who has fully exhausted their administrative

 remedies. 18 U.S.C. § 3582(c)(1)(A). Fully exhausting administrative remedies requires a denial

 by the warden of a defendant’s facility or waiting thirty days without receiving a response to a

 request. Id. 7 The BOP defines the “warden” as the “chief executive officer . . . of any federal or

 penal correctional institution or facility.” United States v. Franco, 973 F.3d 465, 468 (5th Cir.

 2020). For Residential Re-entry Programs (RRM), the manager of the program suffices to meet

 § 3582(c)(1)(A)’s exhaustion requirement. Id.

          Section 3582(c)(1)(A)’s exhaustion requirement is not waivable. See United States v.

 Rivas, 833 F. App’x 556, 558 (5th Cir. 2020) (“Because the statutory language is mandatory—that

 a prisoner must exhaust their BOP remedy before filing in district court—we must enforce this


 7
   BOP regulations define “warden” to include “the chief executive officer of . . . any federal penal or correctional
 institution or facility.” 28 C.F.R. § 500.1(a); United States v. Franco, 973 F.3d 465, 468 (5th Cir. 2020); c.f. United
 States v. Campagna, 16 Cr. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (holding that “the denial
 of Defendant's request by the Residential Re-entry Manager suffices to exhaust his administrative rights”).

                                                          -7-
    Case 4:09-cr-00047-ALM-KPJ Document 56 Filed 08/23/21 Page 8 of 8 PageID #: 673




     procedural rule . . .”); United States v. Reeves, No. 18-00294, 2020 WL 1816496, at *2 (W.D. La.

     Apr. 9, 2020) (“While the Court is well aware of the effects the Covid-19

     pandemic . . . § 3582(c)(1)(A) does not provide this Court with the equitable authority to excuse

     Reeves' failure to exhaust his administrative remedies or to waive the 30-day waiting period.”). If

     a defendant has not sought relief from the BOP, or has not waited thirty days since seeking relief,

     the Court may not consider their motion.

            Coats did not indicate any request to his residential re-entry manager; thus, he did not

     satisfy §3582(c)(1)(A)’s exhaustion requirement. The Court therefore declines to consider whether

     his situation constitutes extraordinary and compelling circumstances until such requirement is met.

            Under the rule of finality, federal courts may not “modify a term of imprisonment once it

     has been imposed” unless one of a few “narrow exceptions” applies. Freeman v. United States,

     564 U.S. 522, 526 (2011) (citing 18 U.S.C. § 3582(c)) (plurality op.); see also Dillon, 560 U.S. at

     819 (same). Compassionate release is one of those exceptions, but a defendant must conform both

     to the procedural and substantive requirements of § 3582(c)(1)(A) for a court to modify a sentence.

     Because Coats has failed to meet the controlling requirements for compassionate release set forth

     in § 3582(c)(1)(A)(i), his Motion must be denied.

.

                                                IV. CONCLUSION

            It is therefore ORDERED that Defendant’s Motion for Reduced Sentence (Dkt. #54) is

     DENIED without prejudice.
           SIGNED this 23rd day of August, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES
                                                  -8-     DISTRICT JUDGE
